DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 8/5/21, the following is a final office action. Claims 1, 13 are amended. Claims 11 and 23 are cancelled. Claims 25-26 are new.  Claims 1-10, 12-22 and 24-26 are pending in this application and are rejected as follows. The previous rejection has been modified to reflect claim amendments.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,
Claims 1-10, 12-22 and 24-26 are rejected under 35 U.S.C, 101 because the claimed invention is
directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without
significantly more.

With regard to the present claims 1-10, 12-22 and 24, these claim recites a series of steps and,
therefore, is a process, and ultimately, is statutory.

In addition, the claim recites a judicial exception. The claims as a whole recite a method of organizing
human interactions. The claimed invention is a method that allows for the access ("receive, from
a retailer...", "receive, from the certification system...", "receive, electronically in response..."),
analysis (determine, based on the indication..."), and communication ("transmit, to a plurality of
mobile devices...", "transmit, to the certification system...", "present, at pickup point...") of electronic
delivery records, which is a method of managing interactions between people. The mere nominal
recitation of a generic computer/computer network does not take the claim out of the methods of
organizing human interactions grouping. Thus, the claim recites an abstract idea.
Furthermore, the claims are not integrated into a practical application. The claim as a whole merely
describes how to generally “apply" the concept of accessing, analyzing, and communicating
delivery information in a computer environment. The claimed computer components are recited at a
high level of generality and are merely invoked as tools to perform an existing delivery records update
process. Simply implementing the abstract idea on a generic computer is not a practical application of
the abstract idea.

Finally, the claims do not recite an inventive concept. As noted previously, the claim as a whole merely
describes how to generally “apply" the concept of accessing, analyzing and communicating
information related to delivery records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is
ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the
invention was made.

Claims 1, 2, 3, 4, 6, 7, 8, 9, 10, 12, 13-15, 16, 18, 19, 20, 21, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170220966 Al), and further in view of Cohen (US 7945470),
and further in view of Gorlin (US 20160104113 Al), and further in view of Nicholas et al (20140164126
Al), and further in view of Samocha et al (US 20190066251 A1).

As per claim 1, Wang discloses:
a database, wherein the database is configured to store requirements for deliveries, ({0013] It is also an
object of the present invention to provide a system configured to dynamically update a database to indicate changes in a customer's and a service provider's presets, settings, preferences, limitations,
feedback or other information in order to provide quality services);

receive, from a retailer, electronically, an indication of items included in the package; determine, based
on the indication of items included in the package and access to the database, a set of requirements,
(Wang [0015] Another object of the present invention is to overcome the surging shortfalls of the
pricing methods presented in current on-demand service systems. The disclosed exemplary
embodiments present an electronically implemented platform for customers and service providers to
set or negotiate prices for requested services on their own initiations with reference to a default price
based at least in part on supply and demand; [0074] Determination of whether a service request is a
transport service, delivery service or both transport and delivery service is based on how the service
request is categorized through an evaluation of the "goods" in question. For instance, the service
request for a delivery of a suitcase from a customer's house to another location could be requested and
carried out as a delivery service request, as a suitcase is a material that could be grouped as a
"good." However, if the service request involves a customer requesting transport service to the airport
with the same suitcase and carry-on bag, it would be carried out as a transport request, as the bags are
accompanying the customer, and this does not constitute an independent delivery of goods. An example
of a hybrid request would be a customer who went to the furniture store and purchased a bed, table,
and a set of chairs. In this case, the goods are central to the service; [0076] According to an exemplary
embodiment of the present invention, service providers register in the system prior to being able to
carry out service requests or using any functionality of the application or system, in addition to passing
verification process such as a background check. In this service provider's registration process, the
system may prompt the service provider to enter information, such as a copy of a service provider's
driver's license or ID, a credit card, other billing information or bank information for online money transfer. This information may include any biographical or historical details about the service provider
and the service provider's driving history, including status of vehicle registration, and insurance licensing
information or a security background review. Biographical details may include prompts to input
information regarding a service provider's background: a service provider's gender, country of origin,
native language and second language proficiency, if any. A service provider may provide comprehensive
information about his or her vehicle or other method of providing service including but not limited to
vehicle's make, model, and year as well as color, any details about the interior or exterior of the vehicle
or the vehicle's accessibility and passenger capacity. Other information should be provided by a service
provider that may be a factor in a delivery service request, such as method of delivery, for instance by
bicycle or by foot or using public transportation, any limitations related to weight and size of goods to
be delivered or any other information related to the delivery service; [0197] According to an exemplary
embodiment of the present invention, there might be numerous limitations specific to on-demand
delivery services. For instance, a service provider might limit the type of goods to deliver, such as
excluding any fragile, poisonous, or valuable goods. Or, if a service provider is not willing to handle
multiple goods at a time, he or she can limit the number of goods he or she would potentially accept for
delivery. It is understandably easier to handle only one or two items at a time, as keeping an eye on
multiple items might for some people be a task hard to manage. Moreover, weight of goods can be
something to consider when carrying out delivery service. For example, mainly female service providers
will more likely not be willing to accept heavy goods for delivery as lifting these goods might pose a
physical challenge for them. Size of goods might also be considered since not all service providers will be
able to transport large or extra-large items, as a service request for delivery of such items might not
only require a service provider to have a vehicle but for that vehicle to have appropriate space capacity.
As for service requests involving pets, some service providers might choose to opt out of such
service requests for reasons of pet allergy or for not having proper accommodation, such as a special crate. Transporting children can be unacceptable for some service providers, as young babies usually
require a special baby seat, the requirement that has to be met according to the law; [0200] According
to an exemplary embodiment of the present invention, a service provider presets a search parameter
based on pickup time or a search parameter based on distance, which are centered on the current
location. The size of the search parameters is preset to include all service requests within a certain
limitation: the search parameters may be all requests within a certain estimated time from the service
provider's geolocation, or it may be a radius that is based on a distance from the service provider's
geolocation. A service provider can further select to see all requests, or all requests regarding a certain
type of service. Furthermore, a service provider can focus the requests he or she is notified about to
favorite's lists if they want. Once there is a service request from a customer that falls within the service
provider's preset radius, the service provider can look on the electronic map display to view the
locations for the pickup and drop off destination locations depending on the zip code or specific address
given by the customer, whether the pickup involves a customer or goods or a customer with goods.
When a service provider opens the system, he or she may preset various sets of indicators and any
limitations based on preference, receive one or more service requests from one or more customers on
the electronic map display, and then the service provider evaluates the service requests and decided
which service request to accept or provide. The service request information may be displayed through
the various sets of indicators regarding this service request, such as the price proposed by a customer if
applicable, as well as route information, pickup or drop off location or the estimated travel time for the
service request.);

the set of requirements determined by joining requirements corresponding to each of the items in the package, (Wang [0092], Along with transport service limitations, there are limitations regarding the delivery of goods. A service provider's vehicle may not have the capacity for a large item such as a bed, mattress or table, or a package may be too heavy or unwieldy for a service provider on a bicycle to handle, so they may limit the size of the goods. The service provider may also limit based on weight of goods and the number of goods. Another service provider may have an allergy to an item that another service provider does not. Service providers are also able to specify whether they can accommodate pets. The goods to be delivered may be disclosed so that a service provider may properly be dispatched based on the parameters of the goods.

transmit, via the communications network to the certification system electronically, an acceptance of
the delivery, wherein only ones of the plurality of mobile devices associated with delivery agents
meeting the set of requirements is capable of acceptance of the delivery, ([0100] As soon as a service provider accepts one service request, all the other requests will be removed for that service provider. As
soon as a service provider completes the accepted service request, the service provider may receive a
notification about new available service requests. According to an exemplary embodiment of the
present invention, a service provider is able to limit the amount of customers they may see in their pool
of potential available customers. A service provider may limit the amount of potential available
customers in multiple ways. A service provider is able to specify by the number of potential compatible
customers displayed on a mobile device);

Wang does not disclose the following, however, Cohen discloses:
transmit, via a communications network to a plurality of mobile devices electronically, information
regarding the delivery; each of the plurality of mobile devices configured to: receive, from the
certification system electronically, the information regarding the delivery, (See claims 1 and 14 of
Cohen: "1. A computer-implemented method for facilitating performance of tasks from task requesters
by mobile human task performers, the method comprising: receiving information about multiple mobile
human task performers who are available to perform tasks in multiple geographic locations, the
received information for each of the mobile human task performers indicating a current geographic
location of the mobile human task performer and one or more mobile devices of the mobile human task
performer that are available for use in performing tasks; receiving information from multiple task
requesters about multiple tasks that are available to be performed, each of the tasks having criteria for
performance of the task that includes a geographic location of a mobile human task performer who
performs the task and that includes one or more capabilities of a mobile device of the mobile human
task performer who performs the task; and for each of at least some of the multiple tasks, automatically
identifying a mobile human task performer who is capable of performing the task in accordance with the criteria for the task, the automatic identifying being performed by a configured computing system and
including determining that the current geographic location of the mobile human task performer is within
a predetermined distance from the geographic location for the task and including determining that the
one or more mobile devices of the mobile human task performer have the one or more capabilities for
the task; sending information about the task to the identified mobile human task performer via at least
one of the mobile devices of the identified mobile human task performer, the sending being performed
by the configured computing system; and after the sending of the information, receiving information
from at least one of the mobile devices of the identified mobile human task performer that the task has
been performed by the identified mobile human task performer. 14. The method of claim 11 wherein
each of the mobile task performers has one or more mobile devices at a current location of the mobile
task performer, and wherein the providing of the indication of the indicated task to each of the
identified one or more mobile task performers includes automatically sending one or more
communications to at least one of the one or more mobile devices of that mobile task performer.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the
above limitations as taught by Cohen in the systems of Wang, since the claimed invention is merely a
combination of old elements, and in the combination each element merely would have performed the
same function as it did separately, and one of ordinary skill in the art would have recognized that the
results of the combination were predictable.

Wang does not disclose the following, however, Gorlin discloses:
receive, via the communications network electronically, in response to the transmission of the
acceptance of the delivery, an authorization; and present, the pickup location, the authorization. ([0165] FIG. 12 is a flowchart illustrating an exemplary method of verifying a delivery, according to an embodiment. When a task has been double accepted (both the deliverer accepts and the sender (or who arranged for the deliver) accepts the assignment of the deliverer), the receiver will receive a code either via email or SMS. When the package is delivered the receiver and/or the deliverer will be located and prompted for the code to be entered on their mobile phone; [0159], if the driver is heading in the same general direction or the predicted route the driver is pursuing will pass near where the package pickup location is located, then the driver is alerted of a potential job (task) by displaying the task on the driver’s map).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the
above limitations as taught by Gorlin in the systems of Wang, since the claimed invention is merely a
combination of old elements, and in the combination each element merely would have performed the
same function as it did separately, and one of ordinary skill in the art would have recognized that the
results of the combination were predictable.

Wang does not disclose a retrieval location of a retailer with controlled access to the package, However, Nicholas et al discloses in [0131] Alternative to direct delivery to the recipient, the delivery may be made to a receptacle associated with the recipient. The receptacle could be a mailbox, a lockbox, an appliance such as a refrigerator, or the like. The receptacle may require a code for access that is provided to the deliverer. In one embodiment, other items may already be in the lockbox and the delivery security retainer required for delivery may include the value of those items. On deposit in the receptacle, the receptacle, or a device associated with the receptacle may scan the delivery, noting delivery receipt. The receptacle may also note if anything is removed. In fact, the removal may be intentional as the receptacle may also be the pickup point for a delivery. In one embodiment, instead of a receptacle the delivery recipient may specify a delivery proxy such as a doorman or a neighbor. A delivery recipient may also provide acceptable delivery timeframes.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the
above limitations as taught by Nicholas in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the
same function as it did separately, and one of ordinary skill in the art would have recognized that the
results of the combination were predictable.

Wang does not specifically disclose a certification system, however, (Nicholas discloses in [0129]
Delivery source nodes, such as warehouses, restaurants, and grocery or retail stores may
publish delivery opportunities. In one embodiment, they may publish it to a list of opportunities at a
network location they own and manage. Alternatively, they may publish the delivery opportunities to a
delivery opportunities clearinghouse or directly to the delivery coordination service provider server. In
one embodiment, delivery opportunities may be published by delivery recipients. A delivery opportunity
may include any of the following information associated with the delivery: weight, size, pickup
location, drop-off location, delivery fee, delivery timeframe, delivery timeframe incentives, and the like.
In one embodiment, the delivery opportunity may include one or more delivery authorization factors.
A delivery authorization factor is a criterion that must be met for a delivery node to be acceptable for
a particular delivery opportunity. One example of a delivery authorization factor is certification or licensure-certain delivery types may require certification or licensure such as a chauffeur's license
for delivering a person).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the
above limitations as taught by Nicholas et al in the systems of Wang, since the claimed invention
is merely a combination of old elements, and in the combination each element merely would
have performed the same function as it did separately, and one of ordinary skill in the art would
have recognized that the results of the combination were predictable.

Wang does not disclose the following, however Nicholas et al discloses:
wherein the set of requirements dictate certifications required of delivery agents to deliver the package;
wherein only ones of the plurality of mobile devices associated with delivery agents meeting the set
of requirements having the required certifications are is capable of acceptance of the delivery;
(Nicholas [0129] Delivery source nodes, such as warehouses, restaurants, and grocery or retail stores
may publish delivery opportunities. In one embodiment, they may publish it to a list of opportunities at
a network location they own and manage. Alternatively, they may publish the delivery opportunities to
a delivery opportunities clearinghouse or directly to the delivery coordination service provider server. In
one embodiment, delivery opportunities may be published by delivery recipients. A delivery
opportunity may include any of the following information associated with the delivery: weight, size,
pickup location, drop-off location, delivery fee, delivery timeframe, delivery timeframe incentives, and
the like. In one embodiment, the delivery opportunity may include one or more delivery authorization
factors. A delivery authorization factor is a criterion that must be met for a delivery node to be
acceptable for a particular delivery opportunity. One example of a delivery authorization factor is certification or licensure-certain delivery types may require certification or licensure such as a
chauffeur's license for delivering a person).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the
above limitations as taught by Nicholas et al in the systems of Wang, since the claimed invention
is merely a combination of old elements, and in the combination each element merely would
have performed the same function as it did separately, and one of ordinary skill in the art would
have recognized that the results of the combination were predictable.

Wang does not disclose the following limitations, however, Samocha et al discloses:
transmit, via the communications network to the certification system, a current location, wherein the
current location is a location of one of the plurality of mobile devices, ([0060] When a customer opens
the customer application, the backend server 302 may log the customer in based on a comparison of
authentication information provided by the customer mobile device 104 with authentication
information stored in customer account data 316. The request is received by the backend server 302
and stored in customer request data 320. Backend server 302 may access driver availability data 322 to
determine one or more drivers that would be suitable to fulfill the request from the customer. In one
embodiment, backend server 302 selects a particular driver (e.g., based on the driver's locality with
respect to the customer's pick-up location) and sends information associated with the request to the
driver.)

wherein the certification system is further configured to:
generate, automatically based on transmission of the acceptance of the delivery, the authorization,
([0060],The driver indicates whether he accepts or rejects the request via vehicle mobile device 108. If
the driver rejects the request, backend server 302 selects a different driver and the process is repeated
until the backend server 302 receives an accepted request from a driver.);

transmit, via the communications network, the authorization; determine, based on the retrieval location
and the current location upon presentation of the authorization, whether the current location is
consistent with the retrieval location; and in response to a determination that the current location is consistent with the retrieval location, allow a delivery agent associated with the one of the plurality of mobile devices to retrieve the items included in the package; and in response to a determination that the current location is not consistent with the retrieval location, prohibit retrieval of the items included in the package, (Wang discloses in [O060],The backend server 302 may then allocate the request to one of the drivers based on any suitable criteria. For example, the driver who is the first to accept the request may be assigned to the request. As another example, if multiple drivers accept the request within a given timeframe, the request may be assigned to the most suitable driver (e.g., the driver that is closest to the pick-up location or a driver that has a car that meets preferred characteristics of the customer's request). Once the request has been accepted by a driver, backend server 302 notifies the customer that a driver has accepted his request and provides any suitable information associated with the driver (e.g., driver's current location, model and color of vehicle, estimated time of arrival, etc.) to the customer.).

For further clarification, Gorlin, discloses in [0150], approving or declining a potential driver, AND ALSO IN [00157]-[0157] If the setting is enabled in operation 1001, then the method proceeds to operation 1002, which determines whether there is package (a delivery task with a pickup location) is in a X mile radius (wherein X is a predetermined threshold such as 5 miles, etc.) Note that the package (task) must not yet have a deliverer (if it does, there is no point showing it on drivers' maps). If no such package with a pickup location is nearby (within X miles), then the method returns to operation 1000; [0158] If in operation 1002, there is a package with a pickup location within the X mile radius, then the method proceeds to operation 1003, which determines whether the driver is heading in the same general direction as (or the predicted route the driver is pursuing will pass near) where the package pickup location is located. If not, then the method returns to operation 1000;  [0159], if the driver is heading in the same general direction or the predicted route the driver is pursuing will pass near where the package pickup location is located, then the driver is alerted of a potential job (task) by displaying the task on the driver’s map.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gorlin in the systems of Wang, since the claimed invention
is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would
have recognized that the results of the combination were predictable.

As per claim 2, Wang discloses:
wherein the certification system is further configured to:
determine, from a list of delivery agents based on the set of requirements, the delivery agents meeting
the set of requirements, wherein the transmission of the information regarding the delivery is only to
the ones of the plurality of mobile devices associated with the delivery agents meeting the set of
requirements, ([0100] As soon as a service provider accepts one service request, all the other requests
will be removed for that service provider. As soon as a service provider completes the accepted service
request, the service provider may receive a notification about new available service requests. According
to an exemplary embodiment of the present invention, a service provider is able to limit the amount of
customers they may see in their pool of potential available customers. A service provider may limit the
amount of potential available customers in multiple ways. A service provider is able to specify by the
number of potential compatible customers displayed on a mobile device);

As per claim 3, Wang discloses:
determine whether a delivery agent associated with one of the plurality of mobile devices meets the set
of requirements; and if the delivery agent associated with the one of the plurality of mobile
devices meets the set of requirements, present, via the one of the plurality of mobile devices, the
information regarding the delivery, ([(0197] According to an exemplary embodiment of the present invention, there might be numerous limitations specific to on-demand delivery services. For instance, a
service provider might limit the type of goods to deliver, such as excluding any fragile, poisonous, or
valuable goods. Or, if a service provider is not willing to handle multiple goods at a time, he or she can
limit the number of goods he or she would potentially accept for delivery. It is understandably easier to
handle only one or two items at a time, as keeping an eye on multiple items might for some people be a
task hard to manage. Moreover, weight of goods can be something to consider when carrying out
delivery service. For example, mainly female service providers will more likely not be willing to accept
heavy goods for delivery as lifting these goods might pose a physical challenge for them. Size of goods
might also be considered since not all service providers will be able to transport large or extra-large
items, as a service request for delivery of such items might not only require a service provider to have a
vehicle but for that vehicle to have appropriate space capacity. As for service requests involving pets,
some service providers might choose to opt out of such service requests for reasons of pet allergy or for
not having proper accommodation, such as a special crate. Transporting children can be unacceptable
for some service providers, as young babies usually require a special baby seat, the requirement that has
to be met according to the law; [0200] According to an exemplary embodiment of the present
invention, a service provider presets a search parameter based on pickup time or a search parameter
based on distance, which are centered on the current location. The size of the search parameters is
preset to include all service requests within a certain limitation: the search parameters may be all
requests within a certain estimated time from the service provider's geolocation, or it may be a radius
that is based on a distance from the service provider's geolocation. A service provider can further select
to see all requests, or all requests regarding a certain type of service. Furthermore, a service provider
can focus the requests he or she is notified about to favorite's lists if they want. Once there is a
service request from a customer that falls within the service provider's preset radius, the service
provider can look on the electronic map display to view the locations for the pickup and drop off destination locations depending on the zip code or specific address given by the customer, whether the
pickup involves a customer or goods or a customer with goods. When a service provider opens the
system, he or she may preset various sets of indicators and any limitations based on preference, receive
one or more service requests from one or more customers on the electronic map display, and then the
service provider evaluates the service requests and decided which service request to accept or provide.
The service request information may be displayed through the various sets of indicators regarding
this service request, such as the price proposed by a customer if applicable, as well as route
information, pickup or drop off location or the estimated travel time for the service request; [0100]
According to an exemplary embodiment of the present invention, the system may also provide
notifications to a service provider that there are several service requests available for him or her to
choose from. The service provider may then see all available service requests, including but not limited
to pick up and drop off location and choose the best service request from all available options. As soon
as a service provider accepts one service request, all the other requests will be removed for that service
provider. As soon as a service provider completes the accepted service request, the service provider
may receive a notification about new available service requests. According to an exemplary embodiment
of the present invention, a service provider is able to limit the amount of customers they may see in
their pool of potential available customers. A service provider may limit the amount of potential
available customers in multiple ways. A service provider is able to specify by the number of potential
compatible customers displayed on a mobile device).
If the delivery agent associated with the one of the plurality of mobile devices does not meet the set of
requirements, not present the information regarding the delivery, suggested by ([0197], Whena
service provider opens the system, he or she may preset various sets of indicators and any limitations
based on preference, receive one or more service requests from one or more customers on the electronic map display, and then the service provider evaluates the service requests and decided which
service request to accept or provide. The service request information may be displayed through the
various sets of indicators regarding this service request, such as the price proposed by a customer if
applicable, as well as route information, pickup or drop off location or the estimated travel time for the
service request.).

As per claims 4, 16, Wang does not disclose, however, Nicholas discloses wherein each of the delivery
agent has one or more certifications, and wherein the set of requirements includes specific required
certifications, (Nicholas [0039] Deals may be brokered in a variety of ways. For example, contract terms
between a deals certificate service provider 160 and a vendor may specify that the deal will only be
made available for a limited period of time. When that time expires, the online provider of deals will pay
the vendor an amount based on the number of deals sold. Alternatively, the contract may specify that
the deals certificate service provider has the rights to pre-purchase up to a certain volume of deals. For
example, the online provider of deals may purchase 100 certificates valued at $10 from a vendor for a
price of $4 each. Or, the online provider of deals may contractually have the option to purchase up to
100 certificates each month at terms such as those noted. By way of another example, the contract
could specify prepayment on a total value of deals, with only a certain amount of the total value
available for resale each month. In another embodiment, the online provider of deals may pay the
vendor only after the purchaser of the deal redeems that deal).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the
above limitations as taught by Nicholas in the systems of Wang, since the claimed invention is merely a
combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the
results of the combination were predictable.

As per claims 6, 18, Wang discloses:
wherein the certifications include one or more of age, ratings, ability to use one or more of the items,
ability to install one or more of the items, criminal history, medical history, type of vehicle used for
delivery, length of delivery experience, and education, ([0083] A service provider's language capabilities
may be important for both a customer and the service provider because knowing the same language
fosters better communication between them and decreases the chances for misunderstandings. A
service provider's gender may be important because, for example, a female customer may feel more
comfortable and may prefer a female service provider when she is booking a service request during later
hours at night. In addition, the number of customers cannot be beyond the limit of a service provider's
vehicle's passenger capacity. If that's the case, the service request will be sent to another service
provider whose vehicle does have the proper passenger capacity. The type of vehicle may also be a
factor in order to determine the appropriate vehicle for a given service (e.g., number of seats available
or size of the vehicle). Vehicle size is an important parameter for delivery service as delivery of some
goods may require a larger vehicle than delivery of some smaller goods. Additionally, the make or model
of the vehicle may be important because there are customers who prefer a specific kind of vehicle for
their transport service or some customers may have more expensive tastes when picking a vehicle. A
service provider's country of origin may also be important for communication purposes between the
service provider and a customer because if the language they speak is common to both of them, they
may share common interests or may be able to talk about common subjects. According to an exemplary
embodiment of the present invention, preferences may also include gender and age of the service
provider, language preference, etc. Even though some of preset preferences may mean longer waiting times for service, it nevertheless provides a higher level of security and customer customization and
satisfaction, as these preferred options may be more desirable to a customer than shorter pickup times.
Accordingly, the customized experience a customer receives results in quality personalized on-demand
service.)

As per claims 7, 19, Wang does not disclose, however, Nicholas discloses wherein the authorization is
based one hash. (Nicholas [0150] As previously noted, a hash tag or other such text may be included in a post as a direct specials indicator. If this is, for example, a "#specials" hash tag, the specials clearinghouse may strip the hash tag from the post before displaying. Other indicators may be included in a post to communicate other information to the specials clearinghouse. For example, hash tags may indicate that a special occurs on certain days of the week, such as "#WednesdaySpecials" or simply “#W". Other instructions may be included to stop displaying specials or to only start displaying them on a certain day).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the
above limitations as taught by Nicholas in the systems of Wang, since the claimed invention is merely a
combination of old elements, and in the combination each element merely would have performed the
same function as it did separately, and one of ordinary skill in the art would have recognized that the
results of the combination were predictable.

As per claims 8, 20, Wang does not disclose, however, Nicholas discloses wherein the authorization is a
code. [0130] Each delivery may have a unique delivery identifier, or UID, associated with it. That UID may be associated with the physical delivery by attached RFID, or by a label, sticker, or some other packaging or wrapper with a QR code, bar code, or the like. On delivery pickup, the delivery node may, for example,
scan the QR code associated with the delivery. Then, on drop-off, the delivery recipient may scan the QR
code to confirm delivery receipt. Other methods of confirming delivery receipt may include the recipient
providing the deliverer a confirmation code, the recipient providing a physical or electronic signature,
the recipient providing some biometric confirmation, the recipient using an interface on their own
device to confirm delivery, photographic or video confirmation, or the like.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the
above limitations as taught by Nicholas in the systems of Wang, since the claimed invention is merely a
combination of old elements, and in the combination each element merely would have performed the
same function as it did separately, and one of ordinary skill in the art would have recognized that the
results of the combination were predictable.

As per claims 9, 21, Wang discloses:
wherein each of the plurality of mobile devices includes an application associated with the certification
system, ([0063] The term "system" herein is referred to the implementation through a combination of
hardware and software that operates a portable computing device, which comprises
various preprogrammed features combined and integrated with basic components including but not
limited to one or more servers, databases, mobile end applications, web portals, network settings, etc.
With the support of these components, the system provides the services through user interfaces, such
as a website or a mobile application).

As per claims 10, 22 Wang does not disclose, however, Nicholas discloses wherein the retailer includes a
customer of the retailer.
([0135], One embodiment of the present invention includes a loyalty tracking system. A venue, for
example a bar, restaurant, or retail shop, may utilize a third party loyalty program management service
provider. The service provider may track patronage of customers, specific purchase histories of
customers, and may also track potential customers.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the
above limitations as taught by Nicholas in the systems of Wang, since the claimed invention is merely a
combination of old elements, and in the combination each element merely would have performed the
same function as it did separately, and one of ordinary skill in the art would have recognized that the
results of the combination were predictable.

As per claims 12, 24, Wang does not disclose:
receive, from the delivery agent associated with the one of the plurality of mobile devices, a request to
deliver the package; and determine a location of the delivery agent associated with the one of the
plurality of mobile devices, wherein if the location of the delivery agent associated with the one of the
plurality of mobile devices is confirmed, transmit, to the delivery agent associated with the one of the
plurality of mobile devices, a confirmation; if the location of the delivery agent associated with the one
of the plurality of mobile devices is not confirmed, transmit, to the delivery agent associated with the
one of the plurality of mobile devices, an instruction to refuse delivery.

However, Samocha discloses et al disclose in ([0060] When a customer opens the customer application,
the backend server 302 may log the customer in based on a comparison of authentication information
provided by the customer mobile device 104 with authentication information stored in customer
account data 316. The request is received by the backend server 302 and stored in customer request
data 320. Backend server 302 may access driver availability data 322 to determine one or more drivers
that would be suitable to fulfill the request from the customer. In one embodiment, backend server 302
selects a particular driver (e.g., based on the driver's locality with respect to the customer's pick-up
location) and sends information associated with the request to the driver...,The driver indicates whether
he accepts or rejects the request via vehicle mobile device 108. If the driver rejects the request, backend
server 302 selects a different driver and the process is repeated until the backend server 302 receives an
accepted request from a driver.);

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the
above limitations as taught by Samocha et al in the systems of Wang, since the claimed invention is
merely a combination of old elements, and in the combination each element merely would have
performed the same function as it did separately, and one of ordinary skill in the art would have
recognized that the results of the combination were predictable.

As per claim 13, Wang discloses:
storing in a database, requirements for deliveries, ([0013] It is also an object of the present invention to
provide a system configured to dynamically update a database to indicate changes in a customer's and a
service provider's presets, settings, preferences, limitations, feedback or other information in order to
provide quality services);

receiving, at a certification system from a retailer electronically, an indication of items included in the
package; determining, based on the indication of items included in the package, a set of
requirements, (Wang [0015] Another object of the present invention is to overcome the surging
shortfalls of the pricing methods presented in current on-demand service systems. The disclosed
exemplary embodiments present an electronically implemented platform for customers and service
providers to set or negotiate prices for requested services on their own initiations with reference to a
default price based at least in part on supply and demand; [0074] Determination of whether a service
request is a transport service, delivery service or both transport and delivery service is based on how the
service request is categorized through an evaluation of the "goods" in question. For instance, the
service request for a delivery of a suitcase from a customer's house to another location could be
requested and carried out as a delivery service request, as a suitcase is a material item that could be
grouped as a "good." However, if the service request involves a customer requesting transport service to
the airport with the same suitcase and carry-on bag, it would be carried out as a transport request, as
the bags are accompanying the customer, and this does not constitute an independent delivery of
goods. An example of a hybrid request would be a customer who went to the furniture store and
purchased a bed, table, and a set of chairs. In this case, the goods are central to the service; [0076]
According to an exemplary embodiment of the present invention, service providers register in the
system prior to being able to carry out service requests or using any functionality of the application or
system, in addition to passing verification process such as a background check. In this service provider's
registration process, the system may prompt the service provider to enter information, such as a copy of
a service provider's driver's license or ID, a credit card, other billing information or bank information for
online money transfer. This information may include any biographical or historical details about the
service provider and the service provider's driving history, including status of vehicle registration, and insurance licensing information or a security background review. Biographical details may include
prompts to input information regarding a service provider's background: a service provider's gender,
country of origin, native language and second language proficiency, if any. A service provider may
provide comprehensive information about his or her vehicle or other method of providing service
including but not limited to vehicle's make, model, and year as well as color, any details about the
interior or exterior of the vehicle or the vehicle's accessibility and passenger capacity. Other information
should be provided by a service provider that may be a factor in a delivery service request, such as
method of delivery, for instance by bicycle or by foot or using public transportation, any limitations
related to weight and size of goods to be delivered or any other information related to the delivery
service; [0197] According to an exemplary embodiment of the present invention, there might be
numerous limitations specific to on-demand delivery services. For instance, a service provider might
limit the type of goods to deliver, such as excluding any fragile, poisonous, or valuable goods. Or, if a
service provider is not willing to handle multiple goods at a time, he or she can limit the number of
goods he or she would potentially accept for delivery. It is understandably easier to handle only one or
two items at a time, as keeping an eye on multiple items might for some people be a task hard to
manage. Moreover, weight of goods can be something to consider when carrying out delivery service.
For example, mainly female service providers will more likely not be willing to accept heavy goods for
delivery as lifting these goods might pose a physical challenge for them. Size of goods might also be
considered since not all service providers will be able to transport large or extra-large items, as a service
request for delivery of such items might not only require a service provider to have a vehicle but for that
vehicle to have appropriate space capacity. As for service requests involving pets, some service
providers might choose to opt out of such service requests for reasons of pet allergy or for not having
proper accommodation, such as a special crate. Transporting children can be unacceptable for some
service providers, as young babies usually require a special baby seat, the requirement that has to be
met according to the law; [0200] According to an exemplary embodiment of the present invention, a
service provider presets a search parameter based on pickup time or a search parameter based on
distance, which are centered on the current location. The size of the search parameters is preset to
include all service requests within a certain limitation: the search parameters may be all requests within
a certain estimated time from the service provider's geolocation, or it may be a radius that is based one
distance from the service provider's geolocation. A service provider can further select to see all
requests, or all requests regarding a certain type of service. Furthermore, a service provider can focus
the requests he or she is notified about to favorites lists if they want. Once there is a service request
from a customer that falls within the service provider's preset radius, the service provider can look on
the electronic map display to view the locations for the pickup and drop off destination locations
depending on the zip code or specific address given by the customer, whether the pickup involves a
customer or goods or a customer with goods. When a service provider opens the system, he or she may
preset various sets of indicators and any limitations based on preference, receive one or more service
requests from one or more customers on the electronic map display, and then the service provider
evaluates the service requests and decided which service request to accept or provide. The service
request information may be displayed through the various sets of indicators regarding this service
request, such as the price proposed by a customer if applicable, as well as route information, pickup or
drop off location or the estimated travel time for the service request);

the set of requirements determined by joining requirements corresponding to each of the items in the package, (Wang [0092], Along with transport service limitations, there are limitations regarding the delivery of goods. A service provider's vehicle may not have the capacity for a large item such as a bed, mattress or table, or a package may be too heavy or unwieldy for a service provider on a bicycle to handle, so they may limit the size of the goods. The service provider may also limit based on weight of goods and the number of goods. Another service provider may have an allergy to an item that another service provider does not. Service providers are also able to specify whether they can accommodate pets. The goods to be delivered may be disclosed so that a service provider may properly be dispatched based on the parameters of the goods.

transmitting, via a communications network, to a plurality of mobile devices electronically, information
regarding the delivery, wherein the information regarding the delivery includes the retrieval location for
the items included in the package, ([0100] According to an exemplary embodiment of the present
invention, the system may also provide notifications to a service provider that there are several service
requests available for him or her to choose from. The service provider may then see all available service requests, including but not limited to pick up and drop off location and choose the best service request
from all available options);

transmitting, via the communications network, to the certification system electronically, an acceptance
of the delivery, wherein only ones of the plurality of mobile devices associated with delivery agents
having the required certifications are capable of acceptance of the delivery, ([(0100] As soon as a service
provider accepts one service request, all the other requests will be removed for that service provider. As
soon as a service provider completes the accepted service request, the service provider may receive a
notification about new available service requests. According to an exemplary embodiment of the
present invention, a service provider is able to limit the amount of customers they may see in their pool
of potential available customers. A service provider may limit the amount of potential available
customers in multiple ways. A service provider is able to specify by the number of potential compatible
customers displayed on a mobile device);

Wang does not disclose receiving, via the communications network from the certification system
electronically, the information regarding the delivery; However, Cohen discloses in claims 1 and 14:1.A
computer-implemented method for facilitating performance of tasks from task requesters by mobile
human task performers, the method comprising: receiving information about multiple mobile human
task performers who are available to perform tasks in multiple geographic locations, the received
information for each of the mobile human task performers indicating a current geographic location of
the mobile human task performer and one or more mobile devices of the mobile human task performer
that are available for use in performing tasks; receiving information from multiple task requesters about
multiple tasks that are available to be performed, each of the tasks having criteria for performance of
the task that includes a geographic location of a mobile human task performer who performs the task and that includes one or more capabilities of a mobile device of the mobile human task performer who
performs the task; and for each of at least some of the multiple tasks, automatically identifying a mobile
human task performer who is capable of performing the task in accordance with the criteria for the task,
the automatic identifying being performed by a configured computing system and including determining
that the current geographic location of the mobile human task performer is within a predetermined
distance from the geographic location for the task and including determining that the one or more
mobile devices of the mobile human task performer have the one or more capabilities for the task;
sending information about the task to the identified mobile human task performer via at least one of the
mobile devices of the identified mobile human task performer, the sending being performed by the
configured computing system; and after the sending of the information, receiving information from at
least one of the mobile devices of the identified mobile human task performer that the task has been
performed by the identified mobile human task performer.14. The method of claim 11 wherein each of
the mobile task performers has one or more mobile devices at a current location of the mobile task
performer, and wherein the providing of the indication of the indicated task to each of the identified
one or more mobile task performers includes automatically sending one or more communications to at
least one of the one or more mobile devices of that mobile task performer.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the
above limitations as taught by Cohen in the systems of Wang, since the claimed invention is merely a
combination of old elements, and in the combination each element merely would have performed the
same function as it did separately, and one of ordinary skill in the art would have recognized that the
results of the combination were predictable.

Wang does not disclose receiving, via the communications network electronically in response to the
transmission of the acceptance of the delivery, an authorization; and presenting, at a pickup point, the
authorization/ transmitting, by the certification system via the communications network, the authorization;
However, Gorlin discloses in ([0165] FIG. 12 is a flowchart illustrating an exemplary method of verifying a delivery, according to an embodiment. When a task has been double accepted (both the deliverer accepts and the sender (or who arranged for the deliver) accepts the assignment of the deliverer), the receiver will receive a code either via email or SMS. When the package is delivered the receiver and/or the deliverer will be located and prompted for the code to be entered on their mobile phone; [0159], if the driver is heading in the same general direction or the predicted route the driver is pursuing will pass near where the package pickup location is located, then the driver is alerted of a potential job (task) by displaying the task on the driver’s map); ALSO SEE [0165] FIG 12 is a flowchart illustrating an exemplary method of verifying a delivery, according to an embodiment. When a task has been double accepted (both the deliverer accepts and the sender (or who arranged for the deliver) accepts the assignment of the deliverer), the receiver will receive a code either via email or SMS.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the
above limitations as taught by Gorlin in the systems of Wang, since the claimed invention is merely a
combination of old elements, and in the combination each element merely would have performed the
same function as it did separately, and one of ordinary skill in the art would have recognized that the
results of the combination were predictable.

Wang does not disclose a retrieval location of a retailer with controlled access to the package, However, Nicholas et al discloses in [0131] Alternative to direct delivery to the recipient, the delivery may be made to a receptacle associated with the recipient. The receptacle could be a mailbox, a lockbox, an appliance such as a refrigerator, or the like. The receptacle may require a code for access that is provided to the deliverer. In one embodiment, other items may already be in the lockbox and the delivery security retainer required for delivery may include the value of those items. On deposit in the receptacle, the receptacle, or a device associated with the receptacle may scan the delivery, noting delivery receipt. The receptacle may also note if anything is removed. In fact, the removal may be intentional as the receptacle may also be the pickup point for a delivery. In one embodiment, instead of a receptacle the delivery recipient may specify a delivery proxy such as a doorman or a neighbor. A delivery recipient may also provide acceptable delivery timeframes.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the
above limitations as taught by Nicholas in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the
same function as it did separately, and one of ordinary skill in the art would have recognized that the
results of the combination were predictable.


Wang does not disclose the following, however Nicholas et al discloses:
wherein the set of requirements dictate certifications required of delivery agents to deliver the package;
wherein only ones of the plurality of mobile devices associated with delivery agents meeting the set
of requirements having the required certifications are is capable of acceptance of the delivery,
(Nicholas [0129] Delivery source nodes, such as warehouses, restaurants, and grocery or retail stores
may publish delivery opportunities. In one embodiment, they may publish it to a list of opportunities at
a network location they own and manage. Alternatively, they may publish the delivery opportunities to
a delivery opportunities clearinghouse or directly to the delivery coordination service provider server. In
one embodiment, delivery opportunities may be published by delivery recipients. A delivery opportunity
may include any of the following information associated with the delivery: weight, size, pickup location, drop-off location, delivery fee, delivery timeframe, delivery timeframe incentives, and the like.
In one embodiment, the delivery opportunity may include one or more delivery authorization factors.
A delivery authorization factor is a criterion that must be met for a delivery node to be acceptable for
a particular delivery opportunity. One example of a delivery authorization factor is certification
or licensure-certain delivery types may require certification or licensure such as a chauffeur's license
for delivering a person).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the
above limitations as taught by Nicholas et al in the systems of Wang, since the claimed invention
is merely a combination of old elements, and in the combination each element merely would
have performed the same function as it did separately, and one of ordinary skill in the art would
have recognized that the results of the combination were predictable.

Wang does not disclose the following limitations, however, Samocha et al discloses:
presenting, at the retrieval location, the authorization, ([0060] When a customer opens the customer
application, the backend server 302 may log the customer in based on a comparison of authentication
information provided by the customer mobile device 104 with authentication information stored in
customer account data 316. The request is received by the backend server 302 and stored in customer
request data 320. Backend server 302 may access driver availability data 322 to determine one or more drivers that would be suitable to fulfill the request from the customer. In one embodiment, backend server 302 selects a particular driver (e.g., based on the driver's locality with respect to the customer's pick-up location) and sends information associated with the request to the driver.)

generating, by the certification system automatically based on transmission of the acceptance of the
delivery, an authorization; receiving, via the communications network electronically in response to the
transmission of the acceptance of the delivery, [[an]] the authorization, ([O060] ,The driver indicates
whether he accepts or rejects the request via vehicle mobile device 108. If the driver rejects the request,
backend server 302 selects a different driver and the process is repeated until the backend server 302
receives an accepted request from a driver.);

determining, by the certification system based on the retrieval location and the current location upon
presentation of the authorization, whether the current location is consistent with the retrieval location;
and if the current location is consistent with the retrieval location, allowing a delivery agent associated
with the one of the plurality of mobile devices to retrieve the items included in the package; and if the
current location is not consistent with the retrieval location, prohibiting retrieval of the items included in
the package, ([0060],The backend server 302 may then allocate the request to one of the drivers based
on any suitable criteria. For example, the driver who is the first to accept the request may be assigned to
the request. As another example, if multiple drivers accept the request within a given timeframe, the
request may be assigned to the most suitable driver (e.g., the driver that is closest to the pick-up
location or a driver that has a car that meets preferred characteristics of the customer's request). Once
the request has been accepted by a driver, backend server 302 notifies the customer that a driver has
accepted his request and provides any suitable information associated with the driver (e.g., driver's
current location, model and color of vehicle, estimated time of arrival, etc.) to the customer.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the
above limitations as taught by Samocha et al in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would
have performed the same function as it did separately, and one of ordinary skill in the art would
have recognized that the results of the combination were predictable.

in response to a determination that the current location is consistent with the retrieval location, allow a delivery agent associated with the one of the plurality of mobile devices to retrieve the items included in the package; and in response to a determination that the current location is not consistent with the retrieval location, prohibit retrieval of the items included in the package, (Wang discloses in [O060],The backend server 302 may then allocate the request to one of the drivers based on any suitable criteria. For example, the driver who is the first to accept the request may be assigned to the request. As another example, if multiple drivers accept the request within a given timeframe, the request may be assigned to the most suitable driver (e.g., the driver that is closest to the pick-up location or a driver that has a car that meets preferred characteristics of the customer's request). Once the request has been accepted by a driver, backend server 302 notifies the customer that a driver has accepted his request and provides any suitable information associated with the driver (e.g., driver's current location, model and color of vehicle, estimated time of arrival, etc.) to the customer.).

For further clarification, Gorlin, discloses in [0150], approving or declining a potential driver, AND ALSO IN [00157]-[0157] If the setting is enabled in operation 1001, then the method proceeds to operation 1002, which determines whether there is package (a delivery task with a pickup location) is in a X mile radius (wherein X is a predetermined threshold such as 5 miles, etc.) Note that the package (task) must not yet have a deliverer (if it does, there is no point showing it on drivers' maps). If no such package with a pickup location is nearby (within X miles), then the method returns to operation 1000; [0158] If in operation 1002, there is a package with a pickup location within the X mile radius, then the method proceeds to operation 1003, which determines whether the driver is heading in the same general direction as (or the predicted route the driver is pursuing will pass near) where the package pickup location is located. If not, then the method returns to operation 1000;  [0159], if the driver is heading in the same general direction or the predicted route the driver is pursuing will pass near where the package pickup location is located, then the driver is alerted of a potential job (task) by displaying the task on the driver’s map.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gorlin in the systems of Wang, since the claimed invention
is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would
have recognized that the results of the combination were predictable.


As per claim 14, Wang discloses:
determining, by the certification system from a list of delivery agents based on the set of requirements,
the delivery agents meeting the set of requirements, wherein the information regarding the delivery is
only transmitted to the ones of the plurality of mobile devices associated with the delivery
agents meeting the set of requirements. ([0100] As soon as a service provider accepts one service
request, all the other requests will be removed for that service provider. As soon as a service provider
completes the accepted service request, the service provider may receive a notification about new
available service requests. According to an exemplary embodiment of the present invention, a service
provider is able to limit the amount of customers they may see in their pool of potential available
customers. A service provider may limit the amount of potential available customers in multiple ways. A
service provider is able to specify by the number of potential compatible customers displayed on a
mobile device);

As per claim 15, Wang disclose:
determining, by each of the plurality of mobile devices, whether a delivery agent associated with one of
the plurality of mobile devices meets the set of requirements; and if the delivery agent associated
with the one of the plurality of mobile devices meets the set of requirements, presenting, via the one of
the plurality of mobile devices, the information regarding the delivery; if the delivery agent associated with the one of the plurality of mobile devices does not meet the set of requirements, not
presenting the information regarding the delivery, ([0197] According to an exemplary embodiment of
the present invention, there might be numerous limitations specific to on-demand delivery services.
For instance, a service provider might limit the type of goods to deliver, such as excluding any
fragile, poisonous, or valuable goods. Or, if a service provider is not willing to handle multiple goods at a
time, he or she can limit the number of goods he or she would potentially accept for delivery. It
is understandably easier to handle only one or two items at a time, as keeping an eye on multiple
items might for some people be a task hard to manage. Moreover, weight of goods can be something
to consider when carrying out delivery service. For example, mainly female service providers will
more likely not be willing to accept heavy goods for delivery as lifting these goods might pose a
physical challenge for them. Size of goods might also be considered since not all service providers will be
able to transport large or extra-large items, as a service request for delivery of such items might not
only require a service provider to have a vehicle but for that vehicle to have appropriate space capacity.
As for service requests involving pets, some service providers might choose to opt out of such service
requests for reasons of pet allergy or for not having proper accommodation, such as a special crate.
Transporting children can be unacceptable for some service providers, as young babies usually require
a special baby seat, the requirement that has to be met according to the law; [0200] According to
an exemplary embodiment of the present invention, a service provider presets a search parameter
based on pickup time or a search parameter based on distance, which are centered on the current
location. The size of the search parameters is preset to include all service requests within a certain
limitation: the search parameters may be all requests within a certain estimated time from the service
provider's geolocation, or it may be a radius that is based on a distance from the service provider's
geolocation. A service provider can further select to see all requests, or all requests regarding a certain
type of service. Furthermore, a service provider can focus the requests he or she is notified about to favorites lists if they want. Once there is a service request from a customer that falls within the service
provider's preset radius, the service provider can look on the electronic map display to view the
locations for the pickup and drop off destination locations depending on the zip code or specific address
given by the customer, whether the pickup involves a customer or goods or a customer with goods.
When a service provider opens the system, he or she may preset various sets of indicators and any
limitations based on preference, receive one or more service requests from one or more customers on
the electronic map display, and then the service provider evaluates the service requests and decided
which service request to accept or provide. The service request information may be displayed through
the various sets of indicators regarding this service request, such as the price proposed by a customer if
applicable, as well as route information, pickup or drop off location or the estimated travel time for the
service request; [0100] According to an exemplary embodiment of the present invention, the system
may also provide notifications to a service provider that there are several service requests available for
him or her to choose from. The service provider may then see all available service requests, including
but not limited to pick up and drop off location and choose the best service request from all available
options. As soon as a service provider accepts one service request, all the other requests will be
removed for that service provider. As soon as a service provider completes the accepted service request,
the service provider may receive a notification about new available service requests. According to an
exemplary embodiment of the present invention, a service provider is able to limit the amount of
customers they may see in their pool of potential available customers. A service provider may limit the
amount of potential available customers in multiple ways. A service provider is able to specify by the
number of potential compatible customers displayed on a mobile device).

As per claim 25, Wang does not disclose wherein controlled access to the package at the retrieval location is automated and the package is automatically delivered to the delivery agent in response to presentation of the authorization. 
However, Gorlin discloses in [0229] From operation 2103, the method proceeds to operation 2104, which initiates the consolidation route (using the proposed consolidation route the driver selected). The consolidation route (selected by the driver) is transmitted to the driver's portable computing device so the driver can be automatically guided along the route. The driver then follows the route, which provides directions to all of the pick-up and drop-off locations.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gorlin in the systems of Wang, since the claimed invention
is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would
have recognized that the results of the combination were predictable.


As per claim 26, Wang discloses: wherein the certification system is further configured to:
determine a current location of an intended recipient of the package; in response to a determination that the current location of the intended recipient is consistent with a location for delivery of the package, transmit a confirmation to the delivery agent to deliver the package; and in response to a determination that the current location of the intended recipient is not consistent with the location for delivery of the package, transmit an instruction to the delivery agent to not proceed with delivery of the package.
(See Wang [O060],The backend server 302 may then allocate the request to one of the drivers based on any suitable criteria. For example, the driver who is the first to accept the request may be assigned to the request. As another example, if multiple drivers accept the request within a given timeframe, the request may be assigned to the most suitable driver (e.g., the driver that is closest to the pick-up location or a driver that has a car that meets preferred characteristics of the customer's request). Once the request has been accepted by a driver, backend server 302 notifies the customer that a driver has accepted his request and provides any suitable information associated with the driver (e.g., driver's current location, model and color of vehicle, estimated time of arrival, etc.) to the customer.).

For further clarification, Gorlin, discloses in [0150], approving or declining a potential driver, AND ALSO IN [00157]-[0157] If the setting is enabled in operation 1001, then the method proceeds to operation 1002, which determines whether there is package (a delivery task with a pickup location) is in a X mile radius (wherein X is a predetermined threshold such as 5 miles, etc.) Note that the package (task) must not yet have a deliverer (if it does, there is no point showing it on drivers' maps). If no such package with a pickup location is nearby (within X miles), then the method returns to operation 1000; [0158] If in operation 1002, there is a package with a pickup location within the X mile radius, then the method proceeds to operation 1003, which determines whether the driver is heading in the same general direction as (or the predicted route the driver is pursuing will pass near) where the package pickup location is located. If not, then the method returns to operation 1000;  [0159], if the driver is heading in the same general direction or the predicted route the driver is pursuing will pass near where the package pickup location is located, then the driver is alerted of a potential job (task) by displaying the task on the driver’s map.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gorlin in the systems of Wang, since the claimed invention
is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would
have recognized that the results of the combination were predictable.

Claims 5, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US
20170220966 Al), and further in view of Cohen (US 7945470), and further in view of Gorlin (US
20160104113 Al), and further in view of Nicholas et al (20140164126 Al), and further in view of Samocha
et al (US 20190066251 A1), and further in view of Bednarek et al (US 20150227890 Al).

As per claims 5, 17, Wang does not disclose wherein indications of each of the delivery agents and the
one or more certifications are maintained as data in one or more blocks of a blockchain system,
wherein each of the one or more blocks contains a hash of at least some of the data, and wherein the
one or more blocks are accessible by at least one of the certification system and the plurality of mobile
devices. However, Bednarek et al discloses in [0215] From a user perspective, Bitcoin is a mobile app or
computer program that provides a personal Bitcoin wallet and allows a user to send and receive bitcoins
with them. Behind the scenes, the Bitcoin network is sharing a public ledger called the "block chain".
This ledger contains every transaction ever processed, allowing a user's computer to verify the validity
of each transaction. The authenticity of each transaction is protected by digital signatures corresponding
to the sending addresses, allowing all users to have full control over sending bitcoins from their own
Bitcoin addresses. In addition, anyone can process transactions using the computing power of
specialized hardware and earn a reward in bitcoins for this service. This is often called "mining." More
specifically, once a user installs a Bitcoin wallet on their computer or mobile phone, they receive a
Bitcoin address and can create more whenever needed. The user can disclose their addresses to others
so that they can the user or vice versa--similar to how email works, except that Bitcoin addresses should
only be used once. The Balances block chain is a shared public ledger on which the entire Bitcoin
network relies. All confirmed transactions are included in the block chain. In this way, Bitcoin wallets can
calculate their spendable balance and new transactions can be verified to be spending bitcoins that are actually owned by the spender. The integrity and the chronological order of the block chain are enforced
with cryptography. A transaction is a transfer of value between Bitcoin wallets that gets included in the
block chain. Bitcoin wallets keep a secret piece of data called a private key or seed, which is used to sign
transactions, providing a mathematical proof that they have come from the owner of the wallet. The
signature also prevents the transaction from being altered by anybody once it has been issued. All
transactions are broadcast between users and usually begin to be confirmed by the network in the
following 10 minutes, through a process called mining. Mining is a distributed consensus system that is
used to confirm waiting transactions by including them in the block chain. It enforces a chronological
order in the block chain, protects the neutrality of the network, and allows different computers to agree
on the state of the system. To be confirmed, transactions must be packed in a block that fits very strict
cryptographic rules that will be verified by the network. These rules prevent previous blocks from being
modified because doing so would invalidate all following blocks. Mining also creates the equivalent of a
competitive lottery that prevents any individual from easily adding new blocks consecutively in the block
chain. This way, no individuals can control what is included in the block chain or replace parts of the
block chain to roll back their own spends.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the
above limitations as taught by Bednarek et al in the systems of Wang, since the claimed invention is
merely a combination of old elements, and in the combination each element merely would have
performed the same function as it did separately, and one of ordinary skill in the art would have
recognized that the results of the combination were predictable.

Response to Arguments
Applicant's arguments filed 8/5/21 have been fully considered but they are not persuasive.

Applicant makes similar arguments to those arguments disclose in the arguments/remarks filed 9/15/20. Examiner therefore maintains here response to arguments as disclosed in the non-final rejection filed on 4/8/21, and maintains the 101 rejection of claims 1-10, 12-22 and 24.  New claims 25-26 are now rejected under 101 for the same reasons as the aforementioned claims.
With regard to the 103 rejection, Applicant has made various amendments to the claims.  Examiner has re-evaluated prior art used, and has now made new citations using prior art, which now discloses the claims as amended. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
August 20, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628